133 U.S. 514 (1890)
BURTHE
v.
DENIS.
No. 1381.
Supreme Court of United States.
Submitted January 13, 1890.
Decided March 3, 1890.
ERROR TO THE SUPREME COURT OF THE STATE OF LOUISIANA.
*520 Mr. Alexander Porter Morse, (with whom was Mr. Charles Carroll on the brief,) for plaintiffs in error.
Mr. Henry Chiapella for defendants in error.
MR. JUSTICE FIELD, after stating the case, delivered the opinion of the court.
As the contention of the plaintiffs in error that they are entitled to the entire award rendered by the French and American Claims Commission, after deducting from it the conceded charges and expenses, is founded upon the stipulations of the treaty of 1880, the refusal of the Supreme Court of Louisiana to recognize the right thus asserted by them presents a question for the jurisdiction of this court, within the express terms of the 25th section of the Judiciary Act of 1789, which is reproduced, somewhat enlarged in its provisions, in the Revised Statutes, § 709. The decision was against the right specially claimed under the treaty in question.
The position of the plaintiffs in error was, in our judgment, well taken, and should have been sustained. Independently of the express provisions of the treaty it could not reasonably be urged that the award should inure to the benefit of citizens of the United States. It would be a remarkable thing, and we think without precedent in the history of diplomacy, for *521 the government of the United States to make a treaty with another country to indemnify its own citizens for injuries received from its own officers. To any suggestion of that kind from a foreign country the government of the United States would probably answer that it was entirely competent to deal with its own citizens and to do justice to them without the interposition of any other country.
But the express language of the treaty here limits the jurisdiction of the commission to claims by citizens of one country against the government of the other. It matters not by whom the claim may have been presented to the commission. That body possessed no authority to consider any claims against the government of either the United States or of France, except as held, both at the time of their presentation and of judgment thereon, by citizens of the other country.
There is no ambiguity in the language of the treaty on this subject; it is entirely free from doubt. It is true Arthur Denis presented the claim as dative testamentary executor of Mr. Foucher's succession, and he joined, in his memorial to the commission, all the legatees and heirs under the will of Madame Foucher, to whom the estate of her husband had been left, appearing also for the plaintiffs in error under a power of attorney from them, they subsequently appearing in person. This memorial only gave the commission full knowledge of the origin and condition of the claim. It could not enlarge its power or bring within its jurisdiction any claim against the United States of other parties than citizens of France. When the award was made it could lawfully be intended for no other than such citizens. The right of the plaintiffs in error to the award arises from the treaty, to which any rules for the distribution of estates under the law of Louisiana must give way, the treaty being of superior authority in the case. They were entitled, each to one-eighth of any property coming to them as legatees of Mrs. Foucher, and that proportion of the whole claim shown to exist against the United States for damages to the property of her husband and for its use was all that the commission could allow, as it could not consider the interests of their co-legatees or co-heirs, *522 they not being citizens of France. The amount of the whole claim as set forth in the memorial presented by Denis exceeded $100,000. The amount which General Canby, in 1865, recommended to be paid, as already stated, exceeded $36,000. Whatever the damages sustained by Foucher as estimated by the commission, that body could allow only one-fourth thereof, the proportion due to the plaintiffs in error. Any award to their co-legatees would have been invalid and void. They may be entitled to an equal share in the whole claim against the government of the United States; but if so they must resort to remedies provided by the laws of the United States for the prosecution of claims against them, or, if those remedies are inadequate to give this relief, they must apply to Congress. Relief by the commission under the treaty could be given only to those legatees who were at the time citizens of France.
On the hearing before the District Court, the brief of counsel for the French government, and of private counsel filed with the commission for the claimants, and letters of the latter counsel, were produced to show that no claim was pressed by them except on behalf of the plaintiffs in error; and also a letter of one of the commissioners, to show that no other claim was considered by the commission. Objection was taken to this evidence on the ground that the decision of the commission could not be interpreted by subsequent testimony, or by the arguments of counsel before it, or the opinions of attorneys employed in the case. As we understand the objection, it went to the competency of the testimony, rather than to its sufficiency. As a general rule, the judgment of a court or commission is to be interpreted by its own language and the pleadings or proceedings upon which it is founded. Extrinsic evidence to aid in its interpretation is inadmissible unless after reference to the pleadings and proceedings there remains some ambiguity or uncertainty in it. In such cases resort may be had to other evidence, as where, from the generality of the language in the pleadings, or proceedings as well as in the decision, it becomes necessary to ascertain and limit the extent of the judgment intended. Thus where a former judgment is pleaded in bar of a second action upon the same demand, it is *523 competent to show by extrinsic evidence the identity of the demands in the two cases, if this does not appear on the face of the pleadings. Washington, Alexandria & Georgetown Steam Packet Co. v. Sickles, 24 How. 333; Miles v. Caldwell, 2 Wall. 35; Cromwell v. County of Sac, 94 U.S. 351, 355.
If it had been necessary to limit the effect of the award of the commission in the present case, we do not perceive any valid objection to extrinsic evidence for that purpose. The brief of counsel for the claimants would show the character and extent of their contention before that body. But letters of counsel and the letter of one of the commissioners can hardly be considered as competent evidence. Their declarations, if receivable at all, could only be so in the form of testimony given by them as witnesses in the case, and not in any ex parte written communication. But, though received as evidence, they could not have had any effect upon the decision as to the claim of the plaintiffs in error. Their claim rested on the treaty, which authorized no award in favor of any other parties before the commission. It is therefore immaterial that such evidence was received. The nature and extent of the award, and the parties entitled to it, depended upon considerations which such evidence could in no way affect.
It follows that the judgment of the Supreme Court of Louisiana must be
Reversed and the cause remanded, with directions to take further proceedings in accordance with this opinion; and it is so ordered.